                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,           DECLARATION OF DAVID E.
                                                      ARMENDARIZ
       v.
                                                        EXHIBIT 4
 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.




01313-001/00172571-1
      Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 1 of 9
Snyders                                                                                                                                   Matthew Cameron

Lance                                                                                                                                     Corporate
                                                                                                                                          PH 704
                                                                                                                                          FAX     704
                                                                                                                                                          Counsel

                                                                                                                                                      557-8314
                                                                                                                                                          557-8002
        Snac4snq
                                                                                                                                          E-mail    mcameron@snyderslance.com



13515                   Coipoicte   Ploco
          Bcillonlyno

                Charloue     NC 28277




December 20 2017




BY UPS



Andrew           Siegert

President

Betty Jane Candies

3049 Asbury Rd

Dubuque IA                52001       US
Tel 563-582-4668
                                                               PRETZEL CRISPS Trademark

Dear      Mr       Seigert


               As you may know                   Snyders-Lance             is   the    owner of       the   well-known           PRETZEL          CRISPS        brand    of

delicious         pretzel        crackers      which      is   marketed    and     sold      by our subsidiary Snack               Factory        We write      to object

to   your       use     of the      term       Pretzel      Crisps on           your      Bettys      Bites      snack    product     and    to   demand        that   you
immediately              cease such use



               Since       its   introduction       in   2004     the    PRETZEL             CRISPS         brand      of pretzel crackers         have    become       one

of the most successifil                     snack   foods on       the    market          Today       PRETZEL            CRISPS       pretzel      crackers     come      in

           flavors        and                    and     are available      in        wide             of     retail   outlets   across   the     United      States    All
many                              varieties                                                   range
PRETZEL                 CRISPS              packages     prominently            feature      the   distinctive         PRETZEL        CRISPS           trademark         as

shown below




            Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 2 of 9

                                                                                                                                                                       SLPC_00000035
Betty   Jane   Candies

December20          2017

Page




               Your Bettys                                                                                                                                              trademark
                                         Bites        product           improperly uses            Snyders-Lances                    well-known        registered

PRETZEL              CRIS       PS      as part       of    its
                                                                   packaging




                                                                                         in 11
                                                                                                   -r
                                                                                                   4aq         7nn



                                                                                                               flt




               We        are   concerned           that
                                                             your        use of the       term Pretzel               Crisps could             easily    conftise     buyers     into

                                              or                               Bites    product               associated        with or affiliated          in   some          with
believing        your          company                your        Bettys                                is
                                                                                                                                                                         way
Snack Factory              or    its   PRETZEL               CRISPS             brand    or are         made with genuine                  PRETZEL          CRISPS         crackers

This use of our trademark                        is   not     only confusing             it   is   an    inappropriate           use of our name         and      trademark      As

such we must ask                  that   you cease use of our trademark


               We     hope       that    we   can       resolve          this   matter        amicably         and   quickly by your               agreeing to immediately

remove         and       permanently             cease            any    and    all    uses    of       the    PRETZEL               CRISPS         trademark           We   would

appreciate         receiving           your   written             response      to    our within         14    days        If   we   do    not hear from         you by then we
will    assume        that
                                you have         no    intention          of complying             with our requests                 and   will   proceed     accordingly      with

outside        counsel




                                                                                                         Very Truly Yours




                                                                                                                                Cameron           Corporate      Counsel




cc             Gail Sharps             Myers General Counsel
               Debevoise                Plimpton            LLP




          Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 3 of 9

                                                                                                                                                                               SLPC_00000036
 From
 Sent

 To
                                                                                                 Redacted

 Subject

 Attach




                                                      Redacted

Matt     Cameron
Assistant         General     Counsel

Snyders-Lance               Inc

13515                                            Place
            Ballantyne        Corporate
Charlotte         NC 28277
    704.557.8314

MCameronsnyderslance.com




Snyders
 Lance
This     message         is   intended               only    for the addressees              listed    and    may       contain     information         that   is   PRIVILEGED                and   CONFIDENTIAL
and/or       may     contain            ATTORNEY WORK PROD UCT                                    If   you        are   not the intended           reczpientyou       are       hereby notified that any
dissemination            of       this   communication                 is   strktly prohibited           If       you    have    received      this   communication              in   error   please    notify the

Snyders-Lance                     Inc     Corporate Office              LegalDepartment                 immediately             by return      email    or   by calling 704-557-8001                   and   destroy    all


copies       of the message                   and     its    attachments electronic             paper        or otherwise           Thank you


From Andrew                   Siegert

Sent Wednesday January 17 2018 223 PM

To      Matthew             Cameron MCameron@snyderslance.com

Subject            Re    Betty          Jane Candies              Bettys       Bites




Form         is    attached             Matthew                thanks       again      for   the help




Thanks


Drew          Siegert



President             Betty         Jane            Homemade                Candies Inc
PH       563-582-4668                         toll    free      1-800-642-1254
FAX563-582-2150
www.bettyjanecandies.com

www.facebook.com/bettyj                                       anecandies

http//pinterest.com/bettyi                                   anecandy
twitter        com/B          ettyJaneCandie




NOTE              Unless          otherwise                  indicated       or obvious           from the nature                   of this transmittal               the        information            contained         in


this     transmission                    is    confidential             This transmission                    is    intended         for      the    exclusive       use        of the    named         recipient         If




you are            not the          named                 recipient         or the     employee              or agent responsible                     to deliver          it   to the    named          recipient        you

are hereby               notified              that         any use         copying      disclosure                 dissemination                  or other     distribution of the                 information

transmitted                 herewith                 is     strictly   prohibited            and you          may be            subject       to legal       restrictions             or sanctions           If
                                                                                                                                                                                                                  you have
received            this      communication                       in   error or are not                sure        whether         it   is   confidential           please        immediately            notify        us by



                            Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 4 of 9

                                                                                                                                                                                                        SLPC_00000080
telephone        at        1-800-642-1254                            and return the              original           message         to us at the       above       address           or destroy           all      copies
Thank    you


On Tue         Jan     16 2018                at        903 AJVI Andrew                        Siegert      andrewsiegertbettyianecandiescom                                              wrote


  Thank you                very         much            it   looks        fine    to    me     but    let   me      run    it    by our lawyer and                will    get   it   back     to        you   as        soon
  as   possible                 Again          really           appreciate             you     guys helping               us out     on this please         pass         my    appreciation              along


  Thanks


  Drew         Siegert



  President            Betty            Jane        Homemade                 Candies Inc
  PH      563-582-4668                        toll      free        1-800-642-1254
  FAX563-582-2150
  www.bettyj                    anecandies.com

  www.facebook.com/bettyj                                       anecandies

  http   //pinterest               com/bettyj                 anecandy
  twitter com/BettyJaneCandie




  NOTE          Unless             otherwise                  indicated           or obvious           from the            nature      of this transmittal               the    information               contained

  in   this    transmission                    is       confidential              This transmission                  is   intended          for the    exclusive         use    of the        named

  recipient                If
                                you      are not the                 named         recipient           or the        employee              or agent responsible                to deliver          it   to the

  named         recipient                 you are hereby                     notified          that    any use copying                     disclosure       dissemination or other
  distribution of the                         information                 transmitted             herewith           is
                                                                                                                          strictly     prohibited         and you         may        be    subject        to legal

  restrictions                  or sanctions                   If
                                                                    you have           received        this     communication                  in   error or are not            sure       whether            it   is




  confidential                   please         immediately                  notify           us by telephone               at    1-800-642-1254            and return the                  original          message
  to us at       the            above        address                or destroy          all    copies        Thank you


  On     Fri Jan                12 2018            at    1030            AM Matthew                  Cameron MCameronsnyderslance.com                                                 wrote


       HiAndrew


         actually           noticed that                  had       an    error   in    this    document            In    Section           the date that    is    currently         listed   as    January

       2018 should                 actually             be the date that                Betty    Jane       first   used        the term     PRETZEL      CRISPS          in   connection           with      its




       products                  have        reattached              an   updated         version      leaving       that        date blank



       Please        let        me know            if
                                                        you     have      any questions



       Thanks


       Matt     Cameron
       Corporate            Counsel

       Snyders-Lance                   Inc
       13515    Ballantyne              Corporate             Place

       Charlotte           NC     28277

          704.557.8314

       MCameronsnyderslance.com




       Snyder
         Lance
       This    message            is    intended          only      for the addressees                listed   and       may     contain    information     that    is   PRIVILEGED               and


                       Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 5 of 9

                                                                                                                                                                                                        SLPC_0000008
CONFIDENTIAL                      and/or
                                              may    contain           TTORT%/EY         WORK PROD UCT                         If    you are not the intended   recipient you are hereby

not   fied     that   any     dissemination           of   this   communication            is strictly        prohibit ed             If you have received  this communication   in error


please    notify the          Snyders-Lance                Inc    Corporate Office             Legal Department                     immediately     by return        email or by calling         704-55   7-

8001     and     destroy       all   copies     of the message           and    its   attachments electronic                       paper    or otherwise        Thank you



From Matthew                   Cameron
Sent Thursday January 11 2018                                  1004      PM
To Andrew              Siegert andrewsiegert@bettyjanecandies.com

Subject         RE     Betty         Jane Candies             Bettys    Bites




HiAndrew


Please       see attached                  draft    of   the license         agreement           for    the     use of our PRETZEL                  CRISPS      mark        in    conjunction    with

sell-through           of    your      existing      packaging          for    the    Bettys          Bites    If
                                                                                                                    you       or    your    counsel have        any     questions        after


reviewing         the draft           license       please do          not hesitate        to    reach        out


We      appreciate           your attention              to   this    matter and               look    forward           to   speaking       with you         soon


Best     regards



Malt Cameron
Corporate        Counsel

Snyders-Lance               Inc

13515    Ballantyne          Corporate        Place

Charlotte        NC    28277

      704.557.8314

MCameron@snyderslance.com




Snyder
 Lance
This     message        is   intended       only   for the addressees                 listed    and may contain                    information    that   is   PRIVILEGED               and
CONFIDENTIAL                      and/or      may    contain       ATTORJ%TEY            WORK PROD UCT                         If you are not the intended                          you are hereby
                                                                                                                                                                            recipient

notified that         any dissemination               of   this   communication            is strictly        prohibited             If you have received            this   communication  in error


please    notify the          Snyders-Lance                Inc    Corporate Office             LegalDepartment                      immediate/v     by return        email or by calling         704-557-

8001     and     destroy       all   copies     of the message           and    its   attachments electronic                       paper    or otherwise        Thank        you


From Andrew                  Siegert

Sent Wednesday January 03 2018 504 PM
To      Matthew          Cameron MCameronsnyderslance.com

Subject         Re     Betty         Jane Candies             Bettys    Bites




Thank you              very       much Matthew


We       had          sizes       of these just            added          3rd recently



l4oz bags               have about                 years worth
6oz bags              have about                months            worth
l2oz      is    new we            just     got these in                would estimate                 about         4-6 months              worth


If
     you cant give                 us permission               for      whole year               understand                   just    let   me know           what    we         can   do please and
thanks         again for helping                   us out        on   this      really     appreciate               it




Thanks


Drew       Siegert


                 Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 6 of 9

                                                                                                                                                                                          SLPC_00000082
President             Betty        Jane       Homemade                   Candies Inc

PH         563-582-4668                    toll        free 1-800-642-1254

FAX563-582-2150
www.bettyjanecandies.com
www.facebook.com/bettyj                                    anecandies

http       //pinterest         com/bettyj                 anecandy
twitter        com/B         ettyJaneCandie




NOTE           Unless         otherwise                  indicated         or obvious from the                   nature        of this transmittal                 the   information

contained             in    this    transmission                   is   confidential         This transmission                     is    intended      for the      exclusive       use    of the

named           recipient             If
                                            you are not the named recipient                                 or the           employee             or agent responsible              to deliver          it   to

the        named       recipient                  you     are hereby             notified    that     any use copying                       disclosure        dissemination             or other

distribution               of the       information                   transmitted           herewith        is   strictly      prohibited             and you may be subject                   to legal

restrictions               or sanctions                   If
                                                               you have received              this    communication                        in   error or are not         sure    whether          it   is




confidential                please           immediately notify us by telephone                                   at    1-800-642-1254                  and return the            original


message          to us at            the      above            address       or destroy         all   copies           Thank            you


On     Wed           Jan           2018           at    1128 AIVI Matthew                    Cameron MCameronsnyderslancecom                                                  wrote

      Hi    Drew

   Thanks            for    reaching          out and            we     really   appreciate      your       attention         to    this        matter About how          long   do   you think             you

   will       need     to    sell-off        the existing               inventory    of     packaging        We        can    put together             limited     license    for   you   to   do      so

   without            issue



   Thanks


   Matt        Cameron
   Corporate           Counsel

   Snyders-Lance                Inc

      13515    Ballantyne Corporate                      Place

   Charlotte           NC    28277

            704.557.8314

   MCameronsnydersIance.com




      Snydes
      Lanced
                                           tJ.iI.t



      This    message         is   intended             only   for the addressees            listed   and   may        contain          information    that   is   PRIVILEGED           and
   CONFIDENTIAL                       and/or            may      contain      TTORATEY         WORK PRODUCT                 you are If you are not the intended              recipient

   hereby notified that any dissemination     of this communication    is strictly prohibited If you have received   this

   communication     in error please not jfy the Snyders-Lance      Inc Corporate Office Legal Department       immediateli   by return
   email or by calling 704-557-8001    and destroy all copies of the message and its attachments electronic        paper or otherwise
      Thank     you


      From Andrew                  Siegert

   Sent Friday December                                 29     2017      410 PM
   To         Matthew          Cameron MCameron@snyderslance.com

   Subject            Betty        Jane Candies                Bettys      Bites




   Hello        Mr Cameron


           received         your      letter           today            apologize      for the late         reply        Im        still    catching    up on       office      items     after     the




                Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 7 of 9

                                                                                                                                                                                        SLPC_00000083
busy holiday             season


  sincerely         apologize           we      did not intend               to   use    your product                 name        without     authorization          It   was      mistake

on our part              didnt        realize        the   name        Pretzel Crisp               was your           trade       name      rather in the rush to          get packaging

designed          and ordered                assumed             it   was         descriptor          term for the type of                  pretzel        item similar to pretzel

rod for      example            describing            the pretzel            product          and approved                 the artwork for print



 completely             understand           your position but would                           like       to   ask         favor    We      are     small        company        have

$8000        worth       of packaging                for this item that                 we    would have              to    dump

Would        it   be possible for us                 to    continue          to   use   this       packaging and make the change                             on the next run of bags
 would be willing                 to    give     Snyder payment                    to   allow        us    to    do so      in    exchange        for your generosity             10    cents

per bag
        sold each                month


Again         apologize          for this embarrassing                        mistake              would         never      intentionally use                trademarked        name          it


was    an    oversight          on our part Please                     let   me know            if   it   would be possible for us                    to   use    up the existing
packaging and make the change                                   on the next run of bags


Have         good weekend and happy                              new year


Thanks


Drew        Siegert



President          Betty       Jane     Homemade                 Candies Inc
PH     563-582-4668               toll free           1-800-642-1254
FAX563-582-2150
www.bettyjanecandies.com

www.facebook.com/beuyianecandies
http//pinterest.com/bettyj                      anecandy
twitter     com/B        ettyJaneCandie




NOTE         Unless       otherwise             indicated             or obvious from the                       nature      of this transmittal              the   information

contained          in   this    transmission               is   confidential             This transmission                   is   intended        for the     exclusive     use    of the

named        recipient           If
                                       you are not the named recipient                                    or the       employee           or agent responsible             to deliver          it




to the      named         recipient          you are hereby                   notified         that       any use copying                 disclosure         dissemination             or other

distribution            of the    information               transmitted             herewith              is   strictly     prohibited        and you may be subject                   to legal

restrictions         or sanctions               If
                                                      you have received                  this        communication                  in   error or are not          sure   whether        it   is




confidential            please         immediately               notify       us by telephone                   at   1-800-642-1254               and return the           original


message           to us at the          above         address          or destroy            all   copies            Thank        you




                                                                 Click       here to report this email as                          spam




                         This    message             has been          scanned for malware by Websense                                      www.websense.com




            Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 8 of 9

                                                                                                                                                                           SLPC_00000084
Case 3:17-cv-00652-KDB-DSC Document 71-6 Filed 06/14/19 Page 9 of 9

                                                                      SLPC_00000085
